IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40936
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ONE PIECE OF REAL PROPERTY
LOCATED IN HIDALGO COUNTY, TEXAS,

                                         Defendant,

TERESA MENDIOLA,

                                         Claimant-Appellant,


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-97-CV-283
                       - - - - - - - - - -
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Teresa Mendiola appeals from a jury’s finding that she knew

of and consented to drug trafficking activity on her property.

In accordance with the jury’s finding on this subject, the

district court ordered the forfeiture of Mendiola’s property

pursuant to 21 U.S.C. § 881(a)(7).   Mendiola argues that the

district court abused its discretion when it did not include the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40936
                                -2-

requirement of actual knowledge in the jury verdict form as

requested by her.   In her notice of appeal, Mendiola indicated

that she was seeking review from the district court’s denial of

her motion for a new trial, but she did not designate the

underlying judgment for appeal.   Nevertheless, the Government

addressed the underlying judgment in its brief and was not

prejudiced by Mendiola’s failure to comply strictly with Fed. R.

App. P. 3(c).   See Turnbull v. United States, 929 F.2d 173, 176-

77 (5th Cir. 1991).

     Although not included in the written verdict form, the

district court orally instructed the jury that it must find

actual as opposed to constructive knowledge.   See United States

v. Jones, 132 F.3d 232, 245 (5th Cir. 1998).   Likewise,

Mendiola’s attorney emphasized to the jury during closing

argument that the knowledge must be actual rather than

constructive.   See Bernard v. IBP, Inc. of Nebraska, 154 F.3d

259, 265 (5th Cir. 1998); Consolidated Cigar Co. v. Texas

Commerce Bank, 749 F.2d 1169, 1173 (5th Cir. 1985).   The district

court did not abuse its discretion when it denied Mendiola’s

request that the term “actual knowledge” be included in the

verdict form.   See McCoy v. Hernandez, 203 F.3d 371, 375 (5th

Cir. 2000).   Accordingly, the judgment of the district court is

AFFIRMED.